Citation Nr: 0310002	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  98-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for chronic sinusitis with nasal polyposis.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
December 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO effectuated the Board's grant 
of service connection for chronic sinusitis with nasal 
polyposis and assigned a 10 percent evaluation, effective 
July 6, 1994.  The veteran appealed the assignment of the 
10 percent evaluation.

In February 2000, the Board granted an initial evaluation of 
30 percent for chronic sinusitis with nasal polyposis and 
denied an evaluation in excess of 30 percent.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In August 2000, the parties 
filed a joint motion for remand, asserting that the Board had 
not provided adequate reasons and bases in denying the 
veteran an evaluation in excess of 30 percent for chronic 
sinusitis with nasal polyposis.  In September 2000, the Court 
granted the joint motion.

In May 2001, the Board remanded the claim for additional 
development, to include compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), and adjudicative action.  

The case has been returned to the Board for further appellate 
review. 


FINDING OF FACT

Chronic sinusitis with nasal polyposis is manifested by 
recurrent nasal polyposis, nasal obstruction, nasal drainage, 
headaches, and incapacitating episodes of sinusitis. 




CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for 
chronic sinusitis with nasal polyposposis have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 38 C.F.R. § 4.71a, 
Diagnostic Code 6510 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As noted above, during the pendency of this appeal, there was 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the January 1998 
statement of the case, the February 2000 Board decision, the 
March 2000 rating decision, and the August 2001 and January 
2003 supplemental statements of the case.  In each of these 
determinations, the veteran was informed of the criteria for 
the next higher evaluation for sinusitis.  Thus, he was 
notified of what symptomatology was needed for a 50 percent 
evaluation for sinusitis, which is also the highest 
evaluation available for sinusitis.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

The Board is aware that the criteria for respiratory 
disorders changed in October 1996, which is during the 
pendency of this appeal.  The veteran's claim for an 
increased evaluation has not been considered under the 
criteria in effect prior to October 1996.  However, the Board 
finds that the veteran has not been prejudiced by this, as it 
is granting a 50 percent evaluation for the service-connected 
chronic sinusitis with nasal polyposis, which is the maximum 
evaluation under both the criteria in effect prior to October 
1996 and as of October 1996.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993)

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
November 2002 letter, the RO told the veteran that it would 
make reasonable efforts to help him get the evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other federal agencies, 
but noted that the veteran would need to provide enough 
information about these records so that they could be 
requested.  The RO informed the veteran that it was 
ultimately his responsibility to make sure that the records 
were received by VA.  The RO asked the veteran to complete a 
VA Form 21-4142, Authorization and Consent to Release 
Information to VA, for each private physician who had treated 
him for sinusitis and that it would seek to obtain these 
records.  It noted that the veteran could obtain these 
records and submit them himself.  The RO also asked the 
veteran to indicate whether he had been treated at a VA 
medical facility for the disability and to provide dates and 
the name of the facility(ies) so that it could request these 
records for him.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The 
veteran submitted some private medical records, and the RO 
obtained other private medical records.  The RO also obtained 
VA medical records from the VA Medical Center in Birmingham, 
Alabama.  The veteran has not alleged that there exists any 
records that VA has not obtained.  Finally, in accordance 
with its duty to assist, VA has had the veteran undergo 
numerous VA examinations related to his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Private medical records show that in 1994, the veteran was 
diagnosed with chronic sinusitis, nasal polyposis, and 
chronic nasal and upper airway obstruction.  The examiner 
noted that these disabilities were refractory to medical 
management.  In June 1994, the veteran underwent a 
septoplasty, which later documents showed was a successful 
operation.  The postoperative medical records, dated between 
June 1994 and August 1994, showed a satisfactory 
"postoperative course."  

February 1995 VA examination report shows that the veteran 
reported a long history of sinusitis.  He stated he had been 
diagnosed with polyps one year prior and had undergone 
surgery with an "excellent result."  The examiner stated 
that examination of the vestibules and nasal floors were 
within normal limits.  The visualization of the middle 
turbinate and middle meatus by interior rhinoscopy showed it 
to be clear of polyps at that time.  The examiner noted that 
the surgical result was "adequate."  The impression was 
polyposis.  The examiner stated that the origin of the polyps 
was unknown, but that it was presumed to be from inflammation 
of the nasal cavities and edema resulting in polypoid 
lesions.

An August 1997 VA examination report shows that the veteran 
complained of nasal obstruction, intermittent sinusitis and 
nasal drainage.  The veteran reported he had undergone sinus 
surgery in 1994 for nasal polyposis.  Physical examination 
revealed that the external nose appeared normal.  Nasal 
vestibule appeared normal as well.  Septum was mid line.  The 
examiner stated that the floor of the nose was open, but 
noted that at the level of the middle turbinates there were 
large, water-filled nasal polyposis noted bilaterally.  He 
noted that a CT scan taken in 1994 revealed significant nasal 
polyposis in all of the paranasal sinuses with infection of 
sphenoid sinuses.  The diagnosis entered was significant 
nasal polyposis.

In an August 1997 statement, a private doctor of osteopathy 
stated that the veteran was a patient of his and that, having 
reviewed the CT scan made the day prior to the veteran's 
bilateral nasal polypectomy, "it is certainly my opinion 
that he should be entitled to considerably more in 
compensation than the mere 10% awarded him on the basis of 
chronic sinusitis with nasal polyposis."  He also stated 
that the veteran was seeking a 60 percent to 80 percent 
evaluation, which he felt was "a reasonable amount."

A January 1999 VA examination report shows that the veteran 
gave a history of nasal obstruction with episodes of 
sinusitis, nasal drainage and subsequent development of nasal 
polyposis.  He stated that he had undergone functional 
endoscopic sinus surgery in 1994, at which time a significant 
amount of nasal polyposis was removed.  He stated that the 
nasal polyposis had recurred and reported chronic drainage 
and chronic nasal obstruction.  The veteran reported that he 
would take over-the-counter medications, as well as other 
antibiotics and steroid nasal spray, for this condition.  The 
examiner stated that the last tomography scan had revealed 
pansinusitis, with evidence of nasal polyposis, and that the 
veteran was felt to have constant baseline allergic 
rhinosinusitis.

Physical examination revealed that the external nose appeared 
normal and the nasal vestibule was patent, with a midline 
septum, but there was evidence of bilateral nasal polyposis 
at the level of the middle turbinates, causing a significant 
amount of obstruction, and the nasal mucosa appeared somewhat 
erythematous as well.  The examiner noted that he made a 
thorough review of the claims folder, which revealed evidence 
of previous treatment by civilian otolaryngologists, who had 
also noted the sinus symptoms and nasal polyposis, as well as 
the chronic sinusitis.  He entered diagnoses of chronic 
allergic rhinosinusitis, with intermittent purulent 
rhinorrhea, and recurrent nasal polyposis, treated in the 
past with functional endoscopic sinus surgery.  Also, 
regarding the current severity of the service-connected 
chronic sinusitis and its relationship with the diagnosed 
nasal polyposis, the subscribing examiner expressed the 
following opinion:

The nasal polyposis is persistent and 
tends to recur.  He has at least three or 
more episodes of sinusitis per year, 
requiring treatment, and purulent 
discharge and crusting is noted.  This 
nasal polyposis is secondary to his 
chronic allergic rhinosinusitis and is a 
direct development of his chronic 
rhinosinusitis.  I feel that all of these 
things are definitely interconnected.  
The [veteran] has baseline allergic 
rhinosinusitis which causes him to 
develop nasal polyposis, subsequent 
swelling and edema blocks off the nasal 
sinuses and, therefore, they become 
infected and remain chronically infected 
due to obstruction of the osteomeatal 
complex.

The report of a January 1999 VA CT maxillofacial scan reveals 
the following objective findings and impression:

There is evidence of fluid levels in the 
sphenoid sinus. Fluid level is also seen 
in the frontal sinus with mucosal 
thickening and mucous cyst.  There is a 
significant opacity in the ethmoid 
sinuses.  Mucosal thickening in the left 
maxillary antrum is noted.  Mucous cyst 
noted in the right maxillary sinus.

Impression: Acute sinusitis which 
involves all the paranasal sinuses.  
Calcification noted in the carotid 
arteries in the parasellar region.

A June 2001 VA examination report shows that the veteran 
reported a long history of sinusitis complaints and that he 
had been diagnosed with allergic rhinitis and chronic 
sinusitis.  He stated he currently used a nasal spray and 
that he took antibiotics for his current sinus infections.  
While he stated that the antibiotics helped, he noted he had 
chronic headaches and nasal congestion.  He denied dyspnea, 
speech impairment, or nasal obstruction.  The veteran 
admitted some incapacitation but not to the point of bed 
rest.  Physical examination revealed minimal to no 
obstruction bilaterally.  There was no evidence of active 
purulence, tenderness, or crusting.  The examiner noted there 
was evidence of polypoid changes with a significant amount of 
congestion.  The impression was allergic rhinitis and chronic 
sinusitis.

In an August 2001 addendum, a different examiner stated that 
he had reviewed the prior examination reports, the CT 
reports, and the May 2001 Board remand and stated he fully 
agreed with the findings made by the VA examiner in January 
1999-that the veteran had allergic rhinosinusitis, which 
caused him to develop nasal polyposis, followed by swelling, 
which would block off the nasal sinuses and cause them to 
become infected.  He added that they would remain infected 
due to obstruction of the osteomeatal complex.  The examiner 
stated that the nasal polyposis was "secondary and 
interconnected with the chronic sinusitis" and was "not a 
separate condition."

A January 2003 VA examination report shows that the veteran 
reported he had undergone surgery for his sinuses 
approximately eight years prior.  He stated that since that 
time, he had to go on multiple courses of antibiotics for 
sinus infections.  The examiner stated that he had reviewed 
the veteran's claims file.  He entered assessments of chronic 
sinusitis and sinonasal polyposis.  The examiner concluded 
that the polyps "may be contributing to the sinusitis and 
vice versa."  He added that chronic inflammation could 
predispose the veteran to polypoid changes in the nasal 
mucosa.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

As stated above, the criteria for sinusitis disorders were 
amended on October 7, 1996, which is during the appeal 
period.  When a regulation changes while case is in appellate 
status, the version more favorable to claimant will apply.  
See Karnas, 1 Vet. App. at 313.  Thus, the Board must 
consider the veteran's claim for an increased evaluation for 
sinusitis under both the former and the amended criteria.



The former criteria and the applicable evaluations are as 
follows, in part:

Postoperative, following radical 
operation, with chronic osteomyelitis 
requiring repeated curettage, or severe 
symptoms after repeated operations - 
50 percent

Severe, with frequently incapacitating 
recurrences, severe and frequent 
headaches, purulent discharge or crusting 
reflecting purulence - 30 percent

38 C.F.R. § 4.97, Diagnostic Code 6510 (1996).

The amended criteria and the applicable evaluations are as 
follows, in part:

Following radical surgery with chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries - 50 percent

Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting 
- 30 percent

38 C.F.R. § 4.97, Diagnostic Code 6510 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an initial 
evaluation of 50 percent for chronic sinusitis with nasal 
polyposis.  The evidence shows that the veteran has undergone 
surgery for his service-connected disability.  Since that 
time, he has repeatedly complained of nasal obstruction, 
headaches, recurrent nasal polyposis, nasal drainage, and 
incapacitating episodes of sinusitis, although he noted that 
such episodes had not required bed rest.  In February 1995, 
the examiner stated that the veteran did not have nasal 
polyps at that time.  In August 1997, the examiner reported 
that the veteran had large, water-filled nasal polyposis 
bilaterally.  He entered a diagnosis of significant nasal 
polyposis.  In August 1997, a private doctor of osteopathy 
stated that he felt the veteran deserved more than a 
10 percent evaluation for the service-connected chronic 
sinusitis with nasal polyposis.  

In January 1999, the examiner noted bilateral nasal polyposis 
at the level of the middle turbinates, which he stated caused 
a significant amount of obstruction and that the nasal mucosa 
appeared somewhat erythematous as well.  He stated that the 
nasal polyposis was "definitely interconnected" to the 
veteran's sinusitis.  In June 2001, the examiner found 
minimal nasal obstruction bilaterally and no active 
purulence, tenderness, or crusting.  In August 2001, a 
different examiner stated that he felt that the nasal 
polyposis was "not a separate condition" from the 
sinusitis.  In January 2003, the examiner stated that the 
nasal polyps "may be contributing to the sinusitis and vice 
versa."

In the May 2001 remand, the Board asked that the veteran 
undergo a VA examination wherein the examiner would provide a 
"thorough description of the severity of the service-
connected chronic sinusitis, to include specific reference to 
the frequency (or constant manifestation, if applicable) of 
sinusitis episodes, as well as to the manifestation of 
additional symptomatology including headaches, pain, 
tenderness, and purulent discharge or crusting."  Neither 
the June 2001 or the January 2003 VA examination reports 
provide the "thorough description" the Board had requested.  
The January 2003 examination was done as a result of the 
inadequacy of the findings made in the June 2001 examination 
report.  However, the January 2003 examination report did not 
include clinical findings of the veteran's current 
symptomatology.  The Board finds that another remand to 
attempt to obtain the more-detailed information it had 
requested would serve no useful purpose and would only delay 
a final decision for the veteran.  Thus, the Board finds 
that, in resolving all reasonable doubt in favor of the 
veteran, a grant of an initial evaluation of 50 percent for 
chronic sinusitis with nasal polyposis is in order.  
Additionally, the Board finds that neither the former or the 
amended criteria are more favorable to the veteran.  This is 
the maximum evaluation available for sinusitis, and thus an 
evaluation in excess of 50 percent is not available.

The Board must address whether the veteran's nasal polyposis 
is a separate disability from the chronic sinusitis, which 
would warrant a separate evaluation for such disability, and 
finds that the preponderance of the evidence is against such 
finding.  Specifically, in the January 1999 VA examination 
report, the examiner stated that he felt that the nasal 
polyposis was secondary to the chronic allergic 
rhinosinusitis and that such condition "definitely 
interconnected."  He explained how each affected the other.  
In an August 2001 addendum, the examiner stated that he 
agreed with the findings in the January 1999 examination 
report and that the nasal polyposis was "not a separate 
condition."  Finally, in the January 2003 VA examination 
report, the examiner stated that the polyps "may be 
contributing to the sinusitis and vice versa."  There is no 
competent evidence that the sinusitis and the nasal polyposis 
are two, separate disabilities and to grant separate 
evaluations for the sinusitis and the nasal polyposis would 
violate the rule of pyramiding.  38 C.F.R. § 4.14 (2002) (the 
evaluation of the same disability under various diagnoses is 
to be avoided).

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
reversed a Board decision, which had determined that the 
veteran was not entitled to three, separate evaluations for 
the scars on his face for the disfigurement of the scars, for 
the tenderness of the scars, and for the muscle damage that 
the injury to his face had caused.  Specifically, the Court 
found that "none of the symptomatology for any one of these 
three conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.  Appellant's 
symptomatology is distinct and separate: disfigurement; 
painful scars; and facial muscle damage . . . ."  Id. at 
262.  Here, no medical professional has provided separate, 
distinct symptoms of the sinusitis from the nasal polyposis 
such that the conditions could not be considered duplicative 
or overlapping in their manifestations, or to affect 
different and separate functions.  Rather, whenever an 
examiner has been asked to comment on whether the sinusitis 
and the nasal polyposis are separate disabilities, all have 
stated that they are part of the same disability.  Thus, the 
Board finds that the preponderance of the evidence is against 
a finding that a separate evaluation is warranted for the 
nasal polyps.

The veteran is competent to report his symptoms.  To the 
extent that he has asserted that he warrants an initial 
evaluation in excess of 30 percent for chronic sinusitis with 
nasal polyposis, he is correct, and the Board has granted an 
initial evaluation of 50 percent, which is the maximum 
evaluation available for sinusitis.  However, to the extent 
that he asserts that he warrants a separate evaluation for 
the nasal polyposis, the Board finds that the medical 
findings do not support his assertions.  The Board attaches 
far greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements, even if sworn, in support of a claim for monetary 
benefits.  As stated above, the 50 percent evaluation is the 
maximum evaluation that the veteran can receive for 
sinusitis.  Additionally, the Board notes that it finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

ORDER

An initial evaluation of 50 percent for chronic sinusitis 
with nasal polyposposis is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

